Citation Nr: 1207654	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  07-37 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability evaluation in excess of 20 percent for chronic low back syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from May 1986 to May 1989, and from November 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and October 2007 rating decisions of the Columbia, South Carolina, regional office (RO) of the Department of Veterans Affairs (VA).  The September 2006 rating decision increased the Veteran's chronic low back syndrome disability evaluation to 20 percent, effective from January 23, 2006.  The October 2007 rating decision granted service connection for PTSD and assigned a 50 percent evaluation, effective from June 7, 2005.  The Veteran argues she warrants higher evaluations for both disabilities. 

In December 2008, the Veteran testified before the undersigned Acting Veterans Law Judge in a video conference hearing.  A transcript of that hearing has been associated with the claims folder.  

In February 2009, the Board remanded these claims for additional development and consideration.  The Board also determined that the Veteran satisfied the requirements of an informal claim for a TDIU, pursuant to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), and referred the claim to the RO for development and initial adjudication.  There is no indication this claim has been adjudicated by the RO.  Accordingly, the claim for a TDIU is again referred to the RO for development and initial adjudication.



FINDINGS OF FACT

1.  Throughout the initial rating period, the occupational and social impairment from the Veteran's PTSD has not more nearly approximated deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran has pain and painful motion on account of her chronic low back syndrome, but even considering this pain, including on prolonged repetitive use of her low back, the forward flexion of the thoracolumbar segment of his spine is not restricted to 30 degrees or less and she does not have ankylosis of this entire segment of her spine.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 9411 (2011).

2.  The criteria for a disability rating higher than 20 percent for the chronic low back disorder have not been met.  38 U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5003, 5010, 5237, 5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims have been properly developed for appellate review.  The Board will then address the claims on the underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.


I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

These VCAA notice requirements apply to all five elements of a claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in June 2006, January 2008 and March 2009.  The June 2006 letter was sent prior to adjudicating these claims in September 2006 and October 2007, the preferred sequence.  The letters, especially in combination, informed her of the type of evidence required to substantiate her claims for higher ratings for these disabilities and of her and VA's respective responsibilities in obtaining this supporting evidence.  The letters also complied with Dingess by discussing the disability rating and downstream effective date elements of all her claims.

However, where an increased-rating claim arose in another context, namely, the Veteran trying to establish her underlying entitlement to service connection, and the claim was subsequently granted and she has appealed a downstream issue such as the initial disability rating assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because its initial intended purpose has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for a disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required Statement of the Case (SOC) (and even a Supplemental SOC (SSOC)) discussing the downstream elements of her claims for a higher initial rating for PTSD and citing the applicable statutes and regulations.  Moreover, in any event, as mentioned, she was provided the additional Dingess notice concerning the downstream disability rating and effective date elements of her claims.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of her claims that is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained her service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, United States Postal Service (USPS) records, and arranged for numerous VA compensation examinations in February 2006, August and October 2007, and June and July 2010 for these claims.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating or ratings may be incorrect.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examinations for these claims were in June and July 2010, so relatively recently.  Neither the Veteran nor her representative has alleged that these disabilities have worsened, such that another examination is needed.  The requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Moreover, the report of that evaluation contains all the findings needed to properly evaluate these disabilities.  38 C.F.R. § 4.2.  So additional examinations to reevaluate the severity of these disabilities is unwarranted.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Also, in obtaining the June and July 2010 VA compensation examinations, as well as some additional records, as well as additional treatment records pertinent to her claims, the Board is also satisfied that there has been compliance with its February 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and appellate review may proceed without prejudicing the Veteran.  

II.  Governing Laws and Regulations for Increased Rating Claims

Since, as already alluded to, the Veteran's claim for a higher rating for her PTSD arises from her disagreement with the initial rating assigned following the grant of service connection, discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In this instance, when the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  

On the other hand, when entitlement to compensation already has been established and an increase in the assigned evaluation is at issue, as is the case with the chronic low back disorder, the present level of disability is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

However, that said, the Court has held that in determining the present level of disability for any increased-evaluation claim, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed.  In this case, concerning only the claim for a higher rating for the chronic low back disorder, the relevant temporal focus is since December 2004, until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2011); 38 C.F.R. § 3.400(o)(2) (2011).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

A.  PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. 

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Court has also held that global assessment of functioning (GAF) scores is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), p. 32).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

The Veteran contends that the currently-assigned 50 percent evaluation does not contemplate the severity of her PTSD.  She feels her PTSD is more accurately described under the 70 or even 100 percent evaluation.  

After having carefully reviewed the evidence of record, the Board finds the preponderance of the evidence is against an initial evaluation in excess of 50 percent.  In reviewing the evidence as a whole, the preponderance of the evidence is against a finding that the Veteran meets the criteria for the 70 percent evaluation.  For example, the Veteran's affect has been described as depressed, which is evidence against a finding of a flattened affect (displaying no emotion).  The Veteran's speech has consistently been described as being coherent, which is evidence against circumstantial, circumlocutory, or stereotyped speech.  The testimony provided at the December 2008 video conference hearing was relevant.  There, she addressed her PTSD symptoms and the impact the symptoms had on her daily life.  This is additional evidence against a finding of circumstantial speech.  All the treatment records reflect someone who can describe her emotions and symptoms.  As to panic attacks, her treatment records dating from April 2006 to September 2010 and both her August 2007 and July 2010 examinations do not indicate she has ever suffered from panic attacks.  She has also consistently denied suicidal and homicidal ideations, even during her period of hospitalization for in-patient treatment from February to April 2007.  

The Veteran's VA treatment records dated from 2000 to September 2010 are of record.  The Board recognizes she has consistently sought and received treatment for this disorder since April 2006, when she was initially diagnosed with PTSD and a GAF score of 55 was assigned.  The Board notes the Veteran was admitted for in-patient treatment for her PTSD from February to April 2007.  However, as she received a temporary 100 percent disability rating for this hospitalization, the Board need not consider this time period.  Upon her release in April 2007, her GAF score was again 55.  A VA treatment record from February 2008 recorded a GAF score of 48 in connection with a screening for depression.  A February 2009 VA treating physician also determined that the Veteran's problems mainly center around her chronic pain syndrome, as opposed to her PTSD.  And, as an illustration of this, a June 2009 suicide assessment denied suicidal thoughts and feelings of helplessness.  There are no additional VA treatment records discussing her symptoms of PTSD.  

At her first VA examination, conducted in August 2007, in connection with her underlying claim of entitlement to service connection for this disorder, the Veteran reported she was not functional, cannot sleep well, suffers from nightmares, and is hypervigilant, anxious, nervous and withdrawn.  The examiner noted the Veteran was currently employed but has had difficulty with concentration at work at the USPS.  She reports having left the front desk when a person of Iraqi decent entered, and that she has been written up for her inability to complete her job and concentrate.  A mental examination revealed the Veteran was poorly dressed and groomed.  Her speech, however, was clear, coherent and goal directed.  She made poor eye contact but was alert and oriented to time, place, and person.  Her short term memory was somewhat impaired but her long term memory was within normal limits.  The examiner assigned a GAF score of 55 and stated the Veteran was suffering from a mild level of impairment in social and occupational functioning.  

In July 2010, pursuant to the Board's February 2009 remand, the Veteran again underwent a VA compensation examination to determine the currently level of severity of her PTSD.  At this examination, the Veteran stated she has lost several relationships due to her PTSD.  She also again stated she has difficulty concentrating and trouble with irritability at her job with the USPS.  The Veteran states that she is not married, lives alone and also denies dating.  Upon a mental examination, the examiner found the Veteran to be alert, oriented and attentive.  Her mood appeared to be depressed and affect was constricted.  Her thought process was logical and coherent, and devoid of auditory and visual hallucinations.  The Veteran also denied suicidal and homicidal ideations or thoughts, and stated the last time she was physical with someone was over three years ago.  

The examiner stated that the Veteran's social adaptability and interactions with others appeared to be considerably impaired.  Also, her ability to maintain employment and perform job duties in a reliable, flexible and efficient manner appears to be considerably impaired.  However, while the examiner found her overall level of disability to be in the considerable range, with the Veteran capable of managing her own funds, a GAF score of 52 was assigned, which is indicative of moderate symptoms.  

Additionally, the Veteran is in receipt of SSA disability compensation.  However, her SSA records show she is in receipt of this compensation for her back disability, as opposed to her PTSD.  Also, the records she submitted from her employment with the USPS show her request for light duty due to her back disability.  There is a notation of her requesting Family Medical Leave Act for her in-patient evaluation for PTSD from February to April 2007, but no other notations that PTSD impaired her ability to work when she was there.  Therefore, these additional records to not illustrate a worsening of her PTSD symptoms.  

The Board is aware that the symptoms listed under the 70 percent evaluation are examples of the types and degree of symptoms that would warrant that evaluation, and that the Veteran need not have all of these particular symptoms in order to warrant a higher 70 or 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the criteria described under the 70 percent evaluation indicate a more serious disability than the Veteran has demonstrated at any point during her appeal.  In other words, the evidence of record does not demonstrate that the Veteran's symptoms are of equal severity as those described under the 70 percent evaluation, much less reflective of a 100 percent rating.  Other symptoms that the Board finds as evidence against a finding that her PTSD warrants a 70 percent or higher evaluation are descriptions that the Veteran is alert, oriented and attentive.  And, although her mood appeared to be depressed and her affect was constricted, her thought process was logical and coherent, and devoid of auditory and visual hallucinations.  Importantly, the Veteran consistently denied suicidal and homicidal ideations or thoughts throughout the entire appeal.  Finally, the August 2007 and July 2010 VA examiners assigned GAF scores of 55 and 52, respectively, which indicate moderate symptoms.  The current 50 percent evaluation contemplates moderate symptoms. 

The Board has considered the doctrine of reasonable doubt in determining whether a higher evaluation is warranted for PTSD, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

B.  Chronic Low Back Syndrome

The Veteran's chronic low back syndrome disorder includes degenerative joint disease (DJD) of the low back.  Under VA's Rating Schedule, degenerative joint disease (i.e., arthritis), if due to trauma and substantiated by x-ray findings, is rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.

Diagnostic Code 5003, in turn, provides that degenerative arthritis (hypertrophic or osteoarthritis) will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved. 

Diagnostic Codes 5235-5242, the General Rating Formula for Diseases and Injuries of the Spine, dictate what rating will be assigned for limitation of motion of the low back, i.e., the thoracolumbar (thoracic and lumbar) segment of the spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A higher 40 percent rating requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

Note (1) in these Diagnostic Codes indicates to evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.

Note (2) in these Diagnostic Codes (see also 38 C.F.R. § 4.71a, Plate V) indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

The degenerative disc disease (DDD) of a low back disability, i.e., the Intervertebral Disc Syndrome (IVDS), is evaluated (preoperatively or postoperatively) under Diagnostic Code 5243 either based on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  Whereas a higher 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.

Note (1) to Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for chronic low back syndrome.  The Veteran's thoracolumbar spine does not have flexion limited to 30 degrees or less, or favorable ankylosis of this entire segment, even when considering the effects of her pain on her range of motion.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The range of motion of her lumbar spine on normal use has varied from 40 to 60 degrees.  Although there was objective evidence of pain following repetitive motion in each of the examinations, there was no additional limitation in the February 2006 or the June 2010 examinations.  Further restriction of the thoracolumbar spine motion in this direction after three repetitions was not reported in these examinations such that any less limitation requires a higher 40 percent rating under Diagnostic Codes 5235-5242.  The Board recognizes that in the October 2007 VA examination, the examiner stated forward flexion to 30 degrees without pain, and to 50 degrees with moderate pain.  However, this examiner also found that there was no additional limitation of motion on repetition.  Additionally, it bears repeating that under the regulation the general rating criteria for evaluating disabilities of the back are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  In other words, pain is contemplated in the ranges of motion.

There is no competent evidence, and indeed, the Veteran herself does not contend, that she has ankylosis of this segment of her spine - either favorable or unfavorable.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Moreover, Note (5) to Diagnostic Codes 5235-5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or the entire spine is fixed in flexion or extension,.... Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  This clearly is not the situation here.  

According to the results of her most recent June 2010 VA compensation examination, the Veteran admittedly has far less than normal range of motion in her low back, indeed, what reasonably may be considered severe limitation of motion since, when considering the effect of her pain on her range of motion, she has only a little less than 1/2 of normal forward flexion (to just 40 degrees instead of to the normal 90 degrees), just 1/3 of normal extension (to just 10 degrees instead of to the normal 30 degrees), and the normal left and right lateral flexion and rotation to 30 degrees.  But even so, she still has quantifiable ranges of motion in all of these directions so, by definition, not ankylosis.  In fact, the June 2010 VA compensation examiner expressly confirmed there is not ankylosis of the thoracolumbar segment of the Veteran's spine.

There equally is no indication of physician-prescribed bed rest to otherwise warrant assigning a higher 40 percent rating at any point during her appeal alternatively under Diagnostic Code 5243 because, by definition, the Veteran has not had an incapacitating episode, much less of the required frequency and duration in the past 12 months.

Finally, the Veteran is not entitled to a separate rating for radiculopathy or other neurological impairment as a result of her chronic low back syndrome.  In fact, the February 2006, October 2007, and June 2010 examiners all determined there was no evidence of radiculopathic symptoms.  The June 2010 examiner specifically opined that the Veteran's subjective complaints do not correlate with her radiographic findings as there is no objective evidence of radiculopathy on her MRI from January 2009.  Further, there is no evidence of disc degeneration as the Veteran describes and would be expected from her history.  

Finally, as noted above, the Veteran is in receipt of SSA benefits for her low back disability.  Additionally, she has time lost at work at the USPS due to her low back syndrome.  However, the SSA disability criteria are different from VA's and therefore the SSA determination concerning her low back claim is not controlling.  The evidence as a whole, as was discussed above, shows the severity of her condition is not incapacitating.  While the Veteran is currently not working, which the June 2010 VA examiner notes, the evidence as a whole does not show that her chronic low back syndrome is of sufficient severity to warrant even the next higher 40 percent rating. 

The Board has considered the doctrine of reasonable doubt in determining whether a higher evaluation is warranted for the chronic low back syndrome, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring either of these claims for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2011).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's PTSD or chronic low back syndrome have markedly interfered with her ability to work, meaning above and beyond that contemplated by the currently assigned 50 percent and 20 percent, respectively, schedular ratings.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as hospitalizations not already contemplated by another rating decision for her PTSD in-patient evaluation, suggesting she is not adequately compensated for these disabilities by the regular rating schedule.  Her evaluation and treatment has been primarily on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Entitlement to an initial disability rating higher than 50 percent for PTSD is denied.

Entitlement to a disability rating higher than 20 percent for chronic low back disorder is denied.  



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


